Case:19-03843-jwb Doc #4 Filed: 09/10/19 Page 1 of 1

 

 

 

 

 

 

 

08/17
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN
In re: Case No. \ “Cj OD U 4
Patrick J Walker Chapter 7
Debtor(s).
!
ASSET PROTECTION REPORT
Pursuant to Local Bankruptcy Rule 4007-2(d),.debtors filing a Chapter 7 petition and debtors in a
case converting to Chapter 7 must file an Asset Protection Report. List below any property
referenced on Schedule D (Creditors Holding Secured Claims); or Schedule G (Executory
Contracts and Unexpired Leases); and any insurable asset in which there is nonexempt
equity. For each asset listed, provide the following information régarding property damage or
casualty insurance:
POLICY WILL DEBTOR
ISASSET | NAME & ADDRESS OF RENEW
Mion eohedulee) INSURED? | AGENT OR CARA EON | INSURANCE ON
(Yes/No) INSURANCE CO. EXPIRATION?
: (MMPYYYY)., (Yes/No)
2012 Chevy Impala 140,000 mites Yes AAC Credit Union 08/2020 No
Furniture No TNA N/A N/A
Electronics No INA. oo N/A N/A

 

 

 

 

 

If the debtor is self-employed, does the debtor have general liability insurance for business activities?
Yes) No[J .

| declare, under penalty of perjury, that the above information is true and accurate to the best of my
knowledge. | intend to provide insurance protection for any exemptible interests in real or personal -
property of the estate, and | request that the trustee not expend estate funds to procure insurance
coverage for my exemptible assets. ...

 

Dated: September 10, 2019 ae - -_Isf Patrick J Walker Dp: ah Well,

Patrick J Walker
Debtor

Pursuant to LBR 1007-2(f), debtor is required to provide the trustee with a copy of the Declarations Page
for any insurance policy covering an insurable assetat least 7 days before the date first set for the

meeting of creditors.

 
